UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1464


DESPINA NEUPH LUCAS,

                     Plaintiff - Appellant,

              v.

UNITED STATES OF AMERICA, Social Security Administration,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. Louise W. Flanagan, District Judge. (2:18-cv-00059-FL)


Submitted: September 24, 2020                               Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Despina Neuph Lucas, Appellant Pro Se. Nathaniel James Heber, Office of General
Counsel, Region IV, SOCIAL SECURITY ADMINISTRATION, Atlanta, Georgia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Despina Lucas appeals the district court’s order accepting the recommendation of

the magistrate judge and denying relief on Lucas’ civil action against the United States

Social Security Administration. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Lucas v. United States,

No. 2:18-cv-00059-FL (E.D.N.C. Apr. 8, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2